                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

DAMION BARNES                                     §

VS.                                               §                 CIVIL ACTION NO. 1:18cv507

WARDEN FCI BEAUMONT                               §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Damion Barnes, an inmate at the Federal Correctional Institution in Beaumont,

Texas, proceeding pro se, brought the above-styled petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this action be dismissed without prejudice for want of

prosecution.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Petitioner filed

a motion for recognition of paid fees (docket entry no. 7). Liberally construed, petitioner’s filing is

interpreted as objections to the Magistrate Judge’s Report and Recommendation. This requires a de

novo review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the Court concludes petitioner’s objections are without merit.

While petitioner argues a family member paid the filing fee, there is no indication of receipt of the
filing fee on the case docket, nor did petitioner provide any tangible proof of payment of the filing

fee. Petitioner has had ample time to pay the filing fee as ordered and yet has failed to comply with

the order of the Court. Petitioner may reinstate the above-styled action on the Court’s active docket

by paying the filing fee or filing a motion for reconsideration showing proof of payment within thirty

(30) days from the date of this order.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

       SIGNED this the 25 day of April, 2019.




                                         ____________________________
                                         Thad Heartfield
                                         United States District Judge
